United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Katy, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Afton Jane Izen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1345
Issued: February 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2011 appellant, through his representative, filed a timely appeal from the
January 7, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
denying wage-loss compensation. The Board also has jurisdiction over a February 22, 2011
nonmerit OWCP decision which denied reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant’s accepted employment injury caused intermittent
disability beginning October 4, 1996; and (2) whether OWCP properly denied appellant’s
February 1, 2011 reconsideration request.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 5, 2007 appellant, a 55-year-old former letter carrier,2 filed an occupational
disease claim alleging that various injuries -- to both knees, upper and lower back, left wrist,
right thumb and left foot, as well as hypertension -- were the result of 23 years of postal work.
OWCP accepted his claim for degeneration of lumbar or lumbosacral intervertebral disc.
Appellant filed claims for disability and a schedule award. He submitted, among other
things, an April 2, 2008 attending physician’s form report giving a diagnosis of chronic back
pain and lumbar degenerative disc disease and indicating total disability beginning
October 21, 2005. Appellant also submitted a March 5, 2008 attending physician’s form report
diagnosing discogenic low back pain and indicating total disability beginning August 2006.
OWCP denied a schedule award on November 25, 2008.
An OWCP hearing
representative affirmed that decision on May 5, 2009. On June 18, 2010 OWCP reviewed the
merits of appellant’s schedule award claim and denied modification of its prior decision.
On August 20, 2009 OWCP denied wage-loss compensation beginning
November 5, 2005. In a decision dated June 18, 2010, it reviewed the merits of appellant’s
wage-loss claim and denied modification of its prior decision. On September 20, 2010 OWCP
again reviewed the merits of his wage-loss claim and denied modification of its prior decision. It
found no medical evidence to substantiate that appellant was disabled due to work factors
beginning November 18, 2005. As for disability beginning October 4, 1996, OWCP noted that
he had not filed a claim for that time frame.
On December 24, 2010 appellant requested reconsideration of OWCP’s September 20,
2010 decision denying his wage-loss claim. He explained that his date of injury was October 4,
1996 and he submitted a copy of a claim for wage-loss compensation beginning that date.
Appellant stated that he had submitted over 1,000 pages of physician’s findings to prove
disability status. He noted that he was reimbursed for all medications used during that time
frame. Appellant added that his three impairments ratings also proved disability. He requested
immediate compensation of his annual and sick leave from October 4, 1996 through
October 21, 2005. Appellant requested a copy of all OWCP medical adviser’s reports for the
impairment ratings he had submitted. He added that the employer refused to process his wageloss claims.
In a decision dated January 7, 2011, OWCP reviewed the merits of appellant’s claim for
wage-loss compensation beginning October 4, 1996. It found that he submitted no supportive
evidence, such as medical reports. OWCP therefore found the evidence insufficient to warrant
modification of its September 20, 2010 decision.
On February 1, 2011 appellant again requested reconsideration of OWCP’s
September 20, 2010 decision denying wage-loss compensation. He argued that the employing
establishment refused to process his wage-loss claims. Appellant requested reimbursement for
his use of annual and sick leave from October 4, 1996 through October 20, 2005. He alleged that
2

He was removed for improper conduct on April 10, 2006.

2

his case had not been assessed fully or without bias. Appellant requested that his impairment
ratings be forwarded to an OWCP medical adviser. He argued that the medical adviser, not a
claims examiner, should interpret the medical documentation. Appellant resubmitted the
attending physician’s form reports from March 5 and April 2, 2008.
In a decision dated February 22, 2011, OWCP denied appellant’s February 1, 2011
reconsideration request. It found that the evidence he submitted to support his request was
duplicative or cumulative and previously considered. OWCP further found that appellant
presented no relevant evidence that his claim was mishandled. As appellant’s request did not
meet at least one of the three standards for obtaining a merit review of his case, OWCP denied
reconsideration.
Appellant’s representative expressly appeals OWCP’s February 22, 2011 nonmerit
decision. He submitted a copy of that decision and argued that OWCP failed to follow its rules
and procedures in determining appellant’s right to a schedule award, including failing to send the
claim to an OWCP medical adviser for review and determination. Appellant’s representative
included copies of documents relating primarily to the schedule award claim, as well as some
documents relating to wage loss.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 A claimant seeking benefits under FECA has
the burden of proof to establish the essential elements of his claim by the weight of the
evidence,4 including that he sustained an injury in the performance of duty and that any specific
disability for work for which he claims compensation is causally related to that employment
injury.5
For each period of disability claimed, the claimant has the burden of proving that he was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of the reliable, probative and substantial
evidence.7
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.8 The Board has held that when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
3

5 U.S.C. § 8102(a).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

David H. Goss, 32 ECAB 24 (1980).

7

Edward H. Horton, 41 ECAB 301 (1989).

8

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

3

that he hurt too much to work, without objective signs of disability being shown, the physician
has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.9
ANALYSIS -- ISSUE 1
The Board has reviewed all of the medical evidence appearing in the record and finds that
appellant has not met his burden to establish that the accepted employment injury caused
intermittent disability for work beginning October 4, 1996. OWCP accepted his December 5,
2007 injury claim for degeneration of lumbar or lumbosacral intervertebral disc. To establish
that this medical condition caused disability for work during the period claimed, appellant must
submit a medical report from his physician showing that objective findings of the accepted
condition disabled him from performing the duties of his position for particular dates or for
particular periods after October 4, 1996. Appellant has submitted no such evidence.
The medical record makes clear that appellant has experienced significant problems with
his knees and neck or upper back. None of the evidence relating to these medical conditions is
relevant to his claim for wage-loss compensation, as OWCP has not accepted these conditions as
compensable. Medical evidence that addresses multiple medical conditions does not sufficiently
relate disability to the accepted degenerative disc. Medical evidence that does not identify
particular dates of disability within the period claimed has no probative value. Disability slips
that do not identify the accepted medical condition or mention only subjective complaints of pain
have little or no probative value.
Further, none of the medical evidence relating to permanent impairment is relevant to
appellant’s claim for wage-loss compensation. Under FECA, disability is defined as the
incapacity, because of an employment injury, to earn the wages the employee was receiving at
the time of injury.10 Disability is thus not synonymous with physical impairment, which may or
may not result in incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who, nonetheless, has the capacity to earn
wages he was receiving at the time of injury has no disability as that term is used in FECA.11
Evidence such as newspaper clippings, medical texts and excerpts from publications or,
in this case, online content are of no evidentiary value, as they are of general application and do
not address the particular disability claimed.12
The April 2, 2008 attending physician’s form report supports that degenerative lumbar
disc disease totally disabled appellant beginning October 21, 2005, but the physician offered no
objective findings on examination to justify taking him off work. The March 5, 2008 attending
physician’s form report found appellant disabled after he was removed from work on April 10,
9

John L. Clark, 32 ECAB 1618 (1981).

10

20 C.F.R. § 10.5(f).

11

E.g., J.L., Docket No. 11-1193 (issued December 9, 2011).

12

See Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

4

2006 for improper conduct. Appellant’s incapacity to earn wages in August 2006 was therefore
not a result of his accepted medical condition.13
Because appellant has failed to submit a physician’s report clearly showing that objective
findings of the accepted degenerative lumbar disc disabled him for work for particular dates or
for particular periods beginning October 4, 1996, the Board finds that he has not met his burden
of proof. The Board will affirm OWCP’s January 7, 2011 decision denying his claim for wageloss compensation.
On appeal, appellant argues his right to a schedule award. The Board has no jurisdiction
to review OWCP’s most recent schedule award decision of November 25, 2008, as he did not file
a timely appeal from that decision.14 Arguments relating to that matter have no bearing on the
issues properly before the Board. Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.15 An employee (or representative) seeking reconsideration
should send the reconsideration request to the address as instructed by OWCP in the final
decision. The reconsideration request, including all supporting documents, must be in writing
and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.16
A reconsideration request must be sent within one year of the date of OWCP decision for
which review is sought.17 A timely reconsideration request may be granted if OWCP determines
that the employee has presented evidence or argument that meets at least one of these standards.
If reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where
the request is timely but fails to meet at least one of these standards, OWCP will deny the
reconsideration request without reopening the case for a review on the merits.18

13

See D.R., Docket No. 10-2050 (issued July 11, 2011) (an employee cannot establish that he sustained a
recurrence of disability causally related to an employment injury when his inability to continue working is based on
his own misconduct).
14

Appellant had 180 days from the date of issuance of the November 25, 2008 OWCP decision to file an appeal
with the Board. See 20 C.F.R. § 501.3(e).
15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606.

17

Id. at § 10.607(a).

18

Id. at § 10.608.

5

ANALYSIS -- ISSUE 2
Appellant sent his February 1, 2011 reconsideration request within one year of OWCP’s
most recent merit decision on his wage-loss claim. The request is therefore timely. The question
becomes whether the request met at least one of the three standards for obtaining a merit review
of appellant’s case.
Appellant’s February 1, 2011 reconsideration request did not show that OWCP
erroneously applied or interpreted a specific point of law.
Appellant’s request did not advance a relevant legal argument not previously considered
by OWCP. He repeated his complaint about the employing establishment’s handling of his
claim forms. Appellant repeated his request for reimbursement of annual and sick leave. He
repeated schedule award arguments that were not relevant to OWCP’s September 20, 2010 or
January 7, 2011 merit decisions. Appellant repeated his complaint of OWCP’s bias. None of
this was new.
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence not previously considered by OWCP, but appellant submitted no such evidence to
support his February 1, 2011 reconsideration request. Appellant resubmitted attending
physician’s form reports that he had already submitted in 2008.
Accordingly, the Board finds that appellant’s February 1, 2001 reconsideration request
did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2). It did not show that OWCP
erroneously applied or interpreted a specific point of law, it did not advance a relevant legal
argument not previously considered by OWCP and it did not provide relevant and pertinent new
evidence not previously considered by OWCP. Pursuant to 20 C.F.R. § 10.608, OWCP properly
denied a merit review of his case.
CONCLUSION
The Board finds that appellant has not met his burden to establish that his accepted
employment injury caused intermittent disability for work beginning October 4, 1996. The
Board also finds that OWCP properly denied his February 1, 2011 reconsideration request.

6

ORDER
IT IS HEREBY ORDERED THAT the February 22 and January 7, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: February 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

